TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00282-CV



                                          E. E., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 299,334-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                DISSENTING OPINION


                 Although I agree with the legal sufficiency review performed by the Court, I

respectfully disagree with the factual sufficiency. Accordingly, I dissent from the Court’s opinion

and judgment.

                 In this case, the trial court was not confronted with a situation in which a parent

simply tested positive for illegal drug use; on the contrary, evidence was presented establishing

that Mother and Son both tested positive for amphetamines shortly after Son was born and that

Mother admitted to using illegal drugs while pregnant with Son. As the Court points out in its

Background section, Mother admittedly used illegal drugs “two to three days prior to coming in

for delivery.”

                 Unlike for simple drug use, the legislature has specifically addressed

circumstances like these and determined that consuming illegal drugs while pregnant in an
amount sufficient to show up in testing performed on the baby to be an act so serious as to

qualify as a ground for termination on its own accord. See Tex. Fam. Code § 161.001(a),

(b)(1)(R) (explaining that parental rights may be terminated if parent caused child to be born

addicted to controlled substance and that child being born addicted to controlled substance

is evidenced by being born to mother who used controlled substance and “exhibit[ing] the

demonstrable presence of . . . a controlled substance in the child’s bodily fluids”); see also

In re C.H., 89 S.W.3d 17, 28 (Tex. 2002) (providing that evidence pertaining to statutory ground

for termination may also be probative of best-interest prong). In addition to the evidence

establishing this type of behavior, other evidence showed that Mother tested positive for illegal

drug use multiple times through the pendency of this case, missed multiple drug tests, and had a

negative diluted test.

               The Court correctly highlights in its sufficiency analysis that Mother had shown

improvement, been drug-free for a significant period of time, and completed most of the services

required by the Department. However, given the very concerning nature of Mother’s conduct

while pregnant and her continued drug use after giving birth to Son, I cannot agree with the

Court’s determination that weighing the disputed evidence contrary to the trial court’s best-

interest determination against the evidence favoring that determination leads to a conclusion that

the court could not have formed a firm belief that termination of Mother’s parental rights was in

the best interest of the children. See In re S.S., No. 04-18-00325-CV, 2018 WL 6182852, at *6

(Tex. App.—San Antonio Nov. 28, 2018, no pet.) (mem. op.) (determining that evidence was

sufficient to support termination order where evidence showed, among other things, that mother

used drugs before and after children’s birth and that mother tested positive for drugs on more

than one occasion during pendency of case).

                                                2
              For these reasons, I respectfully dissent from the Court’s opinion and judgment.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: October 29, 2021




                                               3